Citation Nr: 0330291	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  94-00 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to June 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1992 rating decision of the 
San Francisco, California, Department of Veterans Affairs 
(VA) Regional Office (RO).

On appeal, the Board denied the veteran's claim in a February 
1996 decision, on the basis of there being no medical 
evidence of a clear diagnosis of PTSD.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (the Court).  By Order dated in May 1997, the 
Court vacated the February 1996 Board decision, and remanded 
the case for additional development.  The Board then remanded 
the case in April 1998, with specific instructions to the RO 
for additional development.  The development was accomplished 
by the Oakland, California, RO, which notified the veteran of 
the continued denial of service connection in an October 1999 
Supplemental Statement of the Case (SSOC).  The Board denied 
the appeal once again in an August 2000 decision, based on 
the absence of competent evidence of the actual manifestation 
of the claimed PTSD, and the veteran appealed this decision 
to the Court.  By Order dated in April 2001, the Court 
vacated the August 2000 Board decision and remanded the 
matter, for compliance with the provisions of the Veterans 
Claims Assistance Act of 2000 (the VCAA), which was enacted 
during the pendency of the veteran's appeal.  The Board then 
denied the appeal again in August 2002, including in the 
decision discussion as to how the provisions of the VCAA had 
been met in this case.  

The veteran again appealed the Board's August 2002 decision 
to the Court.  In February 2003, a Joint Motion for Remand 
was filed.  The motion indicated, in pertinent part, that a 
remand was required because the Board's reasons and bases 
were insufficient to support a conclusion that the veteran 
has received adequate notification of what evidence had to be 
submitted to substantiate his claim and what actions VA would 
take to obtain evidence.  By Order dated March 4, 2003, the 
Board's August 2002 decision was vacated and remanded to the 
Board.

After reviewing the claims folder, the Board finds the case 
is not yet ready for appellate review, and should be remanded 
to the RO.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
when ensuring that the veteran is provided the appropriate 
notification and assistance, the RO must ensure that it 
complies with the decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs.

Because VA has not sent appropriate notice under the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, the 
decision in Quartuccio, the provisions 
of 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions 
of the VCAA, including what evidence 
is needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.	The RO should readjudicate this claim 
including reviewing any new evidence 
obtained.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




